980 F.2d 734
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.IN RE Alfred E. JANZ and Irene Janz, Debtors.  Phillip D.Armstrong, Trustee of the Estate of Alfred E. Janzand Irene Janz, Appellee,v.Donald R. Janz and Beverly Janz, Appellants.
No. 92-2328.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 2, 1992.Filed:  December 7, 1992.

Before McMILLIAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
This appeal involves a transfer of farmland from Alfred and Irene Janz to their son and daughter-in-law, Donald and Beverly Janz.  The bankruptcy court1 found the conveyance to be fraudulent and ordered that it be set aside.  The district court2 affirmed the bankruptcy court's decision because it was supported by the record and not clearly erroneous.  Donald and Beverly appeal.  They argue the district court erred in affirming the bankruptcy court's findings that the transfer was an intentional fraudulent conveyance, that Alfred and Irene were insolvent at the time of transfer, and that the transfer was for less that adequate consideration.3


2
The bankruptcy court's finding of constructive fraud is a factual matter that is subject to review under the clearly erroneous standard.   Reinbold v. Dewey County Bank, 942 F.2d 1304, 1306 (8th Cir. 1991), cert. denied, 112 S. Ct. 1499 (1992).  We will not review the district court's affirmance of the bankruptcy court's factual findings "absent a 'very obvious and exceptional showing of error.' "   Judge v. Production Credit Ass'n of the Midlands, 969 F.2d 699, 700 (8th Cir. 1992) (quoting  Graver Tank & Mfg. v. Linde Air Prod.  Co., 336 U.S. 271 (1949)).  We have carefully reviewed the factual findings made below and find no obvious and exceptional showing of error.  In addition, we find no errors of law.  Therefore, we affirm the judgment of the district court.  See 8th Cir.  Rule 47B.



1
 The Honorable William A. Hill, United States Bankruptcy Judge for the District of North Dakota


2
 The Honorable Patrick A. Conmy, Chief Judge, United States District Court for the District of North Dakota


3
 The bankruptcy court found the conveyance avoidable under a theory of constructive fraud and consequently did not make findings with respect to intentional fraud.  Therefore, we will not address the intentional fraud issue.  The bankruptcy court did note, however, that "when the facts of this case are weighed against the historically accepted 'badges of fraud,' one might also infer fraudulent intent under former N.D. Cent. Code § 13-02-07."